DECUIR, J.,
concurs.
I agree with the result reached by the majority. However, the majority opines that the exception of res judicata does not apply to indemnity or medical benefits in this case. This court having determined that the exception of res judicata was properly granted, I believe the majority’s speculation on other issues is dicta. The res judicata effect of a judgment is determined by Louisiana Revised Statute 13:4231 and the issues of indemnity and medical benefits are not before this court.